             Case 2:19-cv-00351-RSM Document 121 Filed 05/20/20 Page 1 of 2




 1                                                       HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9     GENUINE ENABLING                              Case No. 2:19-cv-00351-RSM
       TECHNOLOGY LLC,
10                                                   ORDER AMENDING TRIAL DATE
                             Plaintiffs,             AND RELATED DATES
11
              v.
12
       NINTENDO CO., LTD. and
13     NINTENDO OF AMERICA INC.,
14
                            Defendants.
15

16

17          Before the Court is Plaintiff Genuine Enabling Technology, LLC’s and Defendants

18   Nintendo Co., Ltd.’s and Nintendo of America Inc.’s Second Stipulated Motion to Amend Trial

19   and Related Dates (Dkt. 119). The Court finds that the parties have shown good cause for the

20   requested amendments, and hereby grants parties’ motion.

21          IT IS THEREFORE ORDERED the May 20, 2019, May 29, 2019, and March 5, 2020

22   Orders Setting Trial Date and Related Dates be amended as follows:

23

24                                     EVENT                               DATE

25                             JURY TRIAL DATE                            3/8/2021
26
                                                                                Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     PROPOSED ORDER                                                          Seattle, WA 98101-3099
     (No. 2:19-cv-0351-RSM) – 1                                                Phone: 206.359.8000
                                                                                Fax: 206.359.9000
            Case 2:19-cv-00351-RSM Document 121 Filed 05/20/20 Page 2 of 2




 1
                                      EVENT                           DATE
 2
                 Reports from Expert Witnesses Under FRCP
 3                                                                  10/26/2020
                 26(a)(2)
 4
                 All motions related to discovery (which must be
 5               noted on the motion calendar no later than the
                 Friday before discovery closes pursuant to         10/28/2020
 6               CR7(d)(d)(3) or
                 CR37 (a)(2)(B))
 7

 8               Rebuttal Expert Reports                            11/16/2020

 9               Completion of Discovery                            12/4/2020
10
                 All dispositive motions must be filed by and
11               noted on the motion calendar no later than the     12/17/2020
                 fourth Friday thereafter (see CR7(d))
12
                 Settlement conference per CR 39.1(c)(2)
13                                                                   2/5/2021
                 held no later than
14
                 Mediation per CR 39.1(c)(3)
                                                                    2/12/2021
15               held no later than

16               All motions in limine must be filed by and noted
17               on the motion calendar for the third Friday
                                                                    2/12/2021
                 thereafter
18               pursuant to CR7(d)

19               Agreed pretrial order due                          2/26/2021
20
                 Trial briefs, proposed voir dire questions and
                                                                     3/2/2021
21               jury instructions

22

23          DATED this 20th day of May, 2020.

24

25                                               A
                                                 RICARDO S. MARTINEZ
26
                                                 CHIEF UNITED STATES DISTRICT JUDGE
                                                                           Perkins Coie LLP
     ORDER                                                            1201 Third Avenue, Suite 4900
     (No. 2:19-cv-0351-RSM) – 2                                         Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
